                                                                                               Case 3:19-cv-00240-MMD-CBC Document 1 Filed 05/09/19 Page 1 of 7


                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   sanderson@lkglawfirm.com
                                                                                           4   RYAN D. HASTINGS
                                                                                               Nevada Bar No. 12394
                                                                                           5   E-mail: rhastings@lkglawfirm.com
                                                                                               2525 Box Canyon Drive
                                                                                           6   Las Vegas, Nevada 89128
                                                                                               Telephone:     (702) 538-9074
                                                                                           7
                                                                                               Facsimile:     (702) 538-9113
                                                                                           8
                                                                                               SQUIRE PATTON BOGGS (US) LLP
                                                                                           9   Gregory A. Davis (pro hac vice forthcoming)
                                                                                               gregory.davis@squirepb.com
                                                                                          10   Gregory Schneider (pro hac vice forthcoming)
                                                                                               gregory.schneider@squirepb.com
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   1 East Washington Street, Suite 2700
                                                                                          12   Phoenix, Arizona 85004
                                                                                               Telephone: (602) 528-4000
                                                                                          13   Facsimile: (602) 253-8129
                                                                                               Attorneys for Financial Industry
                                                                                          14   Regulatory Authority, Inc.
                                                                                          15                             UNITED STATES DISTRICT COURT
                                                                                          16
                                                                                                                                  DISTRICT OF NEVADA
                                                                                          17
                                                                                                                                                Case No.:
                                                                                               IN THE MATTER OF THE
                                                                                          18
                                                                                               PEE PEE POP TRUST, PEE PEE POP                   NOTICE OF REMOVAL
                                                                                          19   TRUST II, PEE PEE POP TRUST III, MAN
                                                                                          20   CUB TRUST, MAN CUB TRUST II, MAN
                                                                                               CUB TRUST III, DATED JULY 22, 2013.
                                                                                          21

                                                                                          22          TO THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

                                                                                          23   NEVADA:

                                                                                          24          PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441,

                                                                                          25   and 1446, Financial Industry Regulatory Authority, Inc. (“FINRA”) hereby removes the above

                                                                                          26   entitled action from the Second Judicial District Court of the State of Nevada in and for the

                                                                                          27   County of Washoe, to this Court.

                                                                                          28          This case was filed by John Hurry as trustee of the Pee Pop Trust, Pee Pop Trust II, Pee
                                                                                                                                              -1-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 1 Filed 05/09/19 Page 2 of 7


                                                                                           1   Pee Pop Trust III, Man Cub Trust, Man Cub Trust II, and Man Cub Trust III, Dated July 22,

                                                                                           2   2013 (collectively, the “Trusts”) in the Second Judicial District Court, Washoe County, Nevada

                                                                                           3   (Case No. PR19-00231). The Trusts’ causes of action all relate to the exercise of FINRA’s

                                                                                           4   regulatory oversight, and the application and enforcement of FINRA rules to its members in the

                                                                                           5   exercise of FINRA’s delegated authority under the federal securities laws. [See Petition to

                                                                                           6   Assume Jurisdiction (“Petition”) at 1–2, attached hereto as Exhibit A.]

                                                                                           7          FINRA files this Notice of Removal without prejudice to, and specifically reserves the

                                                                                           8   right to, raise any jurisdictional arguments in the future as permitted by the Federal Rules of

                                                                                           9   Civil Procedure. For the purposes of this Notice of Removal, the grounds for removal are as

                                                                                          10   follows:
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   Statement of Jurisdiction

                                                                                          12          1.      FINRA, previously known as the National Association of Securities Dealers, is a

                                                                                          13   private not-for-profit Self-Regulatory Organization (“SRO”), which since 1939 has been the only

                                                                                          14   registered national securities association in the United States. See Turbeville v. FINRA, 874 F.3d

                                                                                          15   1268, 1270 n.2 (11th Cir. 2017).

                                                                                          16          2.      Plaintiffs are a series of Nevada trusts that own non-party broker dealers

                                                                                          17   Scottsdale Capital Advisors Corporation (“SCA”) and Alpine Securities Corporation (“Alpine”).

                                                                                          18   SCA and Alpine are FINRA members.

                                                                                          19          3.      As FINRA members, SCA and Alpine are subject to a comprehensive federal

                                                                                          20   statutory plan for “cooperative regulation” of the securities market, “under which [SROs] . . .

                                                                                          21   exercise a primary supervisory role subject to ultimate SEC control.” See Sparta Surgical v.

                                                                                          22   Nat’l Ass’n of Secs. Dealers, Inc., 159 F.3d 1209, 1211 (9th Cir. 1998). The Securities Exchange

                                                                                          23   Act of 1934 requires FINRA to establish rules for its members “designed to prevent fraudulent

                                                                                          24   and manipulative acts and practices, to promote just and equitable principles of trade, . . . and, in

                                                                                          25   general, to protect investors and the public interest . . . .” 15 U.S.C. § 78o-3(b)(6). FINRA is

                                                                                          26   also required by the Exchange Act to “enforce compliance by its members and persons

                                                                                          27   associated with its members,” and to “appropriately discipline[]” such persons for violation of

                                                                                          28   FINRA’s rules or the Exchange Act. 15 U.S.C. § 78o-3(b)(2), (7). Pursuant to the Securities
                                                                                                                                                -2-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 1 Filed 05/09/19 Page 3 of 7


                                                                                           1   Exchange Act of 1934, FINRA may initiate enforcement proceedings against members for

                                                                                           2   violations of its rules, and final decisions in those proceedings are subject to an exclusive review

                                                                                           3   process first by the Securities and Exchange Commission and ultimately a United States Court of

                                                                                           4   Appeals. Scottsdale Capital Advisors Corp. v. FINRA, Inc., 844 F.3d 414, 418 (4th Cir. 2016).

                                                                                           5          4.      A FINRA enforcement proceeding against SCA and Alpine that addresses the

                                                                                           6   exact issue raised by the Trusts’ petition—SCA and Alpine’s failure to provide the trust

                                                                                           7   documents to FINRA—is currently pending before FINRA, specifically FINRA disciplinary

                                                                                           8   proceeding numbers FPI190001 and FPI190002 (STAR numbers 20190622633 and

                                                                                           9   20190622637). [See March 19, 2019 Notice of Suspension Pursuant to FINRA Rule 9552 to

                                                                                          10   SCA (“SCA Suspension”), attached hereto as Exhibit B; March 19, 2019 Notice of Suspension
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                               Pursuant to FINRA Rule 9552 to Alpine (“Alpine Suspension”), attached hereto as Exhibit C;
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11

                                                                                          12   Order Rescheduling Hearing Date and Certain Pre-Hearing Deadlines, attached hereto as Exhibit

                                                                                          13   D.]

                                                                                          14          5.      Indeed, those proceedings are currently pending to determine if SCA’s and

                                                                                          15   Alpine’s registration should be suspended for failure to produce documents related to the Trusts.

                                                                                          16   [See SCA Suspension at 2–3 (“[Membership Application Program (‘MAP’)] specifically notified

                                                                                          17   [SCA] that MAP will need to review the trust documents for all trusts referenced in [SCA’s]

                                                                                          18   letter [regarding the Man Cub Trust and Pee Pee Pop Trust] so that MAP could ascertain the

                                                                                          19   ownership structure of the firm.”); Alpine Suspension at 2–3 (“MAP specifically notified

                                                                                          20   [Alpine] that MAP will need to review the trust documents for all trusts referenced in Alpine’s

                                                                                          21   letter [regarding the Man Cub Trust and Pee Pee Pop Trust] so that MAP could ascertain the

                                                                                          22   ownership structure of the firm.”).

                                                                                          23          6.      A hearing date on FINRA’s enforcement proceedings is currently set for June 18,

                                                                                          24   2019. Through this action, the Trusts are trying to undermine and circumvent those enforcement

                                                                                          25   proceedings.

                                                                                          26          7.      Indeed, the Trusts seek in their Petition (at 1) “an order that statutory

                                                                                          27   ‘Certifications of Trust in Lieu of Trust Instruments’ . . . are sufficient proof of the existence and

                                                                                          28   terms of the Trusts to satisfy the requirements for continued membership in FINRA, to enjoin
                                                                                                                                                -3-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 1 Filed 05/09/19 Page 4 of 7


                                                                                           1   FINRA from terminating those memberships for failure to provide actual trust instruments and

                                                                                           2   other information protected from disclosure . . . .” This is an issue in the underlying enforcement

                                                                                           3   proceedings before FINRA.

                                                                                           4          8.        The Trusts thus seek a judicial determination regarding FINRA’s oversight

                                                                                           5   authority under the Securities and Exchange Act, 15 U.S.C. § 78o-3, to regulate, admit, and

                                                                                           6   demand information from its members.

                                                                                           7          9.        The Trusts’ requested relief is improper and cannot be decided as a matter of state

                                                                                           8   law because federal law preempts state law jurisdiction over FINRA proceedings. See Sparta

                                                                                           9   Surgical v. Nat’l Ass’n of Secs. Dealers, Inc., 159 F.3d 1209, 1211 (9th Cir. 1998) (“Because

                                                                                          10   [plaintiff’s] complaint sought relief based upon violation of exchange rules, subject matter
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   jurisdiction was specifically [and exclusively] vested in the federal district court under the

                                                                                          12   Exchange Act . . . .”). Indeed, federal law provides that “[t]he district courts of the United States

                                                                                          13   and the United States Courts of any territory or other place subject to the jurisdiction of the

                                                                                          14   United States shall have exclusive jurisdiction of violations of this chapter or the rules and

                                                                                          15   regulations thereunder, and of all suits in equity and actions at law brought to enforce any

                                                                                          16   liability or duty created by this chapter or the rules and regulations thereunder.” 15 U.S.C. §

                                                                                          17   78aa (emphasis added); Matsushita Elec. Indus. Co. v. Epstein, 516 U.S. 367, 370 (1996)

                                                                                          18   (section 78aa of the Exchange Act “confers exclusive jurisdiction upon the federal courts

                                                                                          19   for suits brought to enforce the Act or rules and regulations promulgated thereunder”).

                                                                                          20   Accordingly, this Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

                                                                                          21   because the Trusts’ claim regarding FINRA’s application of its rules arises under the laws of the

                                                                                          22   United States.

                                                                                          23          10.       The Trusts also seek a declaratory judgment regarding their obligations to

                                                                                          24   disclose trust documents under Nevada law. [Petition at 1–2.] This Court has supplemental

                                                                                          25   jurisdiction over the Trusts’ declaratory judgment claim because it is so related to the Trusts’

                                                                                          26   claim regarding FINRA’s regulatory actions that it forms “part of the same case or controversy

                                                                                          27   under Article III of the United States Constitution.” See 28 U.S.C. § 1367(a).

                                                                                          28          11.       This Court also has jurisdiction over this action pursuant 28 U.S.C. § 1332
                                                                                                                                                -4-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 1 Filed 05/09/19 Page 5 of 7


                                                                                           1   because the Trusts (all Nevada entities) are diverse from FINRA, a Delaware corporation with its

                                                                                           2   principal place of business in Washington, District of Columbia. The amount in controversy

                                                                                           3   exceeds $75,000 because the Trusts allege that failure to enjoin FINRA will result in a “total loss

                                                                                           4   of their business[es],” which, upon information and belief, are valued at significantly more than

                                                                                           5   $75,000.

                                                                                           6   Venue

                                                                                           7           12.    The United States District Court for the District of Nevada is the proper place to

                                                                                           8   file this Notice of Removal pursuant to 28 U.S.C. § 1441(a) because this district and division

                                                                                           9   embraces Washoe County, Nevada, in which this action was filed and is pending.

                                                                                          10   Timeliness of Removal
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11           13.    Removal of this action to this Court is timely under 28 U.S.C. § 1446(b)(1)

                                                                                          12   because this Notice of Removal is filed within 30 days after FINRA first received a copy of the

                                                                                          13   Trusts’ petition, which was mailed to FINRA’s statutory agent for service and received on May

                                                                                          14   3, 2019. [See Letter to FINRA from CSC, a true and correct copy of which is attached hereto as

                                                                                          15   Exhibit E.]

                                                                                          16   Pleadings, Process, Orders, and Notice

                                                                                          17           14.    Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

                                                                                          18   served upon, or otherwise received by, FINRA are attached hereto as Exhibit F.

                                                                                          19           15.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

                                                                                          20   with the Clerk of the Second Judicial District Court of Washoe County, Nevada promptly after

                                                                                          21   the filing of this Notice of Removal. This Notice of Removal will also contemporaneously be

                                                                                          22   served on the Trusts by mail and email.

                                                                                          23   …

                                                                                          24   …

                                                                                          25   …

                                                                                          26   …

                                                                                          27   …

                                                                                          28
                                                                                                                                               -5-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 1 Filed 05/09/19 Page 6 of 7


                                                                                           1          WHEREFORE, FINRA respectfully requests that this Court assume full jurisdiction over

                                                                                           2   this action now pending in the Second Judicial District Court of Washoe County, Nevada (Case

                                                                                           3   No. R19-00231), and that this action be removed to the United States District Court for the

                                                                                           4   District of Nevada.

                                                                                           5          Dated this 9th day of May, 2019.

                                                                                           6                                             LEACH KERN GRUCHOW ANDERSON SONG

                                                                                           7

                                                                                           8
                                                                                                                                         /s/ Sean L. Anderson
                                                                                           9                                             Sean L. Anderson
                                                                                                                                         Nevada Bar No. 7259
                                                                                          10                                             Ryan D. Hastings
                                                                                                                                         Nevada Bar No. 12394
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11                                             2525 Box Canyon Drive
                                                                                                                                         Las Vegas, Nevada 89128
                                                                                          12

                                                                                          13

                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28
                                                                                                                                           -6-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 1 Filed 05/09/19 Page 7 of 7


                                                                                           1                                  CERTIFICATE OF SERVICE

                                                                                           2          Pursuant to FRCP 5(b), the undersigned, an employee of LEACH KERN GRUCHOW

                                                                                           3   ANDERSON SONG, hereby certifies that on the 9th day of May, 2019, a copy of the foregoing,

                                                                                           4   NOTICE OF REMOVAL was electronically filed with the Clerk of the Court for the United

                                                                                           5   States District Court by using the Court’s EM/ECF system and served through the Court’s Notice

                                                                                           6   of electronic filing system automatically generated to those parties registered on the Court’s

                                                                                           7   Master E-Service List as follows:

                                                                                           8   William E. Peterson
                                                                                               (wpeterson@swlaw.com)
                                                                                           9   Janine C. Prupas
                                                                                          10   (jprupas@swlaw.com)
                                                                                               SNELL & WILMER L.L.P.
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   50 West Liberty Street, Suite 510
                                                                                               Reno, Nevada 89501
                                                                                          12

                                                                                          13
                                                                                                                                          /s/ Robin Callaway
                                                                                          14                                              An Employee of LEACH KERN GRUCHOW
                                                                                                                                          ANDERSON SONG
                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28
                                                                                                                                            -7-
